Citation Nr: 0803928	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-40 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel





INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955, with additional service in the Texas Army National 
Guard during periods from January 1949 to April 1988.  There 
is verification of but one period of active duty for training 
from July 30, 1977, to August 13, 1977; personnel records 
otherwise indicate various training periods in 1949, 1950, 
1951, 1975, 1976, and 1977, but without any specification of 
whether such training was active duty for training (ACDUTRA) 
or inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claim to 
reopen for service connection for diabetes mellitus on the 
basis that new and material evidence had not been presented 
to reopen a claim denied in October 1992.

Notice is taken that the veteran responded to the April 2005 
denial by means of correspondence received by the RO in May 
2005, wherein he requested, in effect, reconsideration by the 
RO on the basis of his service in the Texas Army National 
Guard.  Although the RO treated the veteran's May 2005 
inquiry as a claim to reopen, such was followed by the 
veteran's submission of additional documentary evidence in 
June 2005, which the RO then considered in its rating 
decision of October 2005.  Therein, the previously denied 
claim of October 1992 was found to be reopened, but the 
reopened claim was denied on its merits.  A notice of 
disagreement followed in November 2005 in which de novo 
review by the RO's decision review officer was requested.  
That review, as reflected in the statement of the case of 
December 2005 (based on varying versions of 38 C.F.R. 
§ 3.156(a) and premised in part on the erroneous statement 
that service connection was not warranted by law for a 
disease process incurred or aggravated during ACDUTRA) led to 
a denial of the veteran's claim to reopen on the basis that 
new and material evidence had not been submitted to reopen 
the claim.  This was followed by the veteran's perfection of 
his appeal later in December 2005.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran's principal contention in connection with his 
January 2005 claim is that his diabetes mellitus had its 
onset during his service in the Texas Army National Guard 
subsequent to his period of active duty and from 1951 to 1955 
and a period of ACDUTRA in 1977.  The prior denial in 1992 
was in fact based only on the aforementioned active duty and 
ACDUTRA and, given that the record now shows that the veteran 
had far greater service in the Texas Army National Guard both 
prior to and subsequent to 1977, and that additional service 
medical and personnel records which existed in 1992 but were 
not then on file and have since been added to the file, the 
claim at hand is considered to be a new claim for which de 
novo review is warranted.  See 38 C.F.R. § 3.156(c); see 
generally Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 
1994), aff'g 4 Vet. App. 283, 288-89 (1993).  

Active military, naval or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(c)(1) 
(2007).  ACDUTRA is full-time duty in the Armed Forces 
performed by Reserves for training purposes or by members of 
the National Guard of any state.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c)(1).  Active military, naval or air 
service also includes any period of INACDUTRA during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a). INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2007).

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA or INACDUTRA.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service 
department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. 
§ 3.203 (2007) (limiting the type of evidence accepted to 
verify service dates.)

Preliminary to the consideration of the merits of the 
veteran's claim, there exists a need to verify the dates of 
the veteran's periods of active duty, ACDUTRA, and INACDUTRA, 
other than that already verified, and to obtain all medical 
records relating thereto.  This, to date, has not occurred 
and, as such, remand to permit the RO or AMC to obtain the 
requisite data is necessitated.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2007), 
the veteran must be provided notice of 
what additional information and evidence 
are needed to substantiate his claim for 
service connection for diabetes mellitus.  
The veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit 
and advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  Such notice must also 
include that pertinent to the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as to the criteria for 
the assignment of initial ratings and 
effective dates.  

The veteran must also be informed that, 
if requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals 
pertaining to the initial onset of his 
diabetes mellitus, provided that he 
furnishes sufficient, identifying 
information and written authorization.

Depending upon the response of the 
veteran, all assistance due him should 
then be provided by the RO/AMC.  

2.  The RO/AMC should contact the 
National Personnel Records Center, the 
service department, or other applicable 
organization and obtain written 
verification of the specific dates of all 
periods of active duty, ACDUTRA, and 
INACDUTRA, including those periods of 
service in the Army National Guard, 
served by the veteran.  In addition, all 
examination and treatment records 
relating to each period of active duty, 
ACDUTRA, and INACDUTRA served by the 
veteran must be obtained for inclusion in 
the claims folder.  

Attempts to retrieve these Federal 
records must continue until such records 
are obtained or until such time as the 
RO/AMC concludes that the records do not 
exist or that further attempts to obtain 
them would be futile.  

3.  The RO/AMC should attempt to obtain 
any and all pertinent records of VA 
medical treatment, not already of record, 
which were compiled at VA medical 
facilities since January 2006 for 
inclusion in the veteran's claims folder.  

4.  Lastly, following its completion of 
any further development it deems 
necessary, the RO/AMC should  adjudicate 
the veteran's claim for service 
connection for diabetes mellitus, based 
on all the relevant evidence and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



